In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00283-CV

INLOG, INC., Appellant                       §   On Appeal from

                                             §   County Court at Law No. 2

V.                                           §   of Denton County (CV-2019-01071)

                                             §   April 16, 2020

RYDER TRUCK RENTAL, INC., Appellee           §   Opinion by Justice Womack

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the default judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

       It is further ordered that appellee Ryder Truck Rental, Inc. shall bear the costs

of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack